Citation Nr: 1000644	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hiccups and 
muscular twitching of the eyes, including as secondary to 
anthrax pills, chemical exposure or an undiagnosed illness.

2.  Entitlement to service connection for fatigue, including 
as secondary to an undiagnosed illness.

3.  Entitlement to service connection for joint pain 
affecting the hands, fingers, wrists, knees and ankles, 
including as secondary to an undiagnosed illness.

4.  Entitlement to service connection for obesity, including 
as secondary to an undiagnosed illness.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type II, including as secondary to obesity 
and/or service-connected hypertension.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, including as secondary to an undiagnosed illness 
or service-connected hypertension.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to February 
1992, including in the Southwest Asia theater of operations 
during the Persian Gulf War from August 1990 to April 1991.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of January 2005 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  

The claims of entitlement to service connection for 
headaches, hiccups and muscular twitching of the eyes, 
fatigue, and joint pain affecting the hands, fingers, wrists, 
knees and ankles, and whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for diabetes mellitus, type II, are addressed in 
the REMAND section of this decision, and REMANDS these claims 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.



FINDINGS OF FACT

1.  The Veteran does not have a disability manifested by 
obesity.  

2.  The RO last denied the Veteran's claim of entitlement to 
service connection for headaches in a rating decision dated 
June 1997.

3.  The RO notified the Veteran of the June 1997 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal it to the Board.  

4.  The evidence received since June 1997 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for headaches, including as secondary to an 
undiagnosed illness or service-connected hypertension, and 
raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  Obesity was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1117, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2009).

2.  The June 1997 rating decision, in which the RO denied the 
Veteran's claim of entitlement to service connection for 
headaches, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for headaches, 
including as secondary to an undiagnosed illness or service-
connected hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to reopening the claim for service connection for 
headaches, further assistance is unnecessary to aid the 
veteran in substantiating that aspect of his claim.  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. § 5103(a) (West 2002).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  Where notice was not 
mandated at the time of the initial decision, it is not error 
to provide remedial notice after such initial decision.  Id. 
at 120, 122-24. 

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

1.  Timing

a.  Obesity Claim

The RO provided the Veteran VCAA notice on his claim for 
service connection for obesity by letter dated December 2006, 
before initially deciding that claim in a rating decision 
dated in May 2007.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

2.  Content

In letters sent to the Veteran in the RO acknowledged the 
Veteran's claims, told him what evidence was needed to 
substantiate the claims, what evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain.

In a letter dated in March 2006, the RO provided the Veteran 
all necessary information on disability ratings and effective 
dates.  In addition, the RO identified the evidence it had 
received in support of the Veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the Veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was his responsibility to 
ensure VA's receipt of all requested evidence.  The RO 
advised the Veteran to sign the enclosed forms authorizing 
the release of the his treatment records if he wished VA to 
obtain them on his behalf.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  

The RO did not provide an examination or obtain a medical 
opinion with regard to the Veteran's claim for service 
connection for obesity.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

There is no evidence that the Veteran's current obesity is a 
disability.  In this regard he has not reported, and the 
evidence does not otherwise suggest, that current obesity 
causes an impairment of earning capacity.

II.  Analysis 

A.  Claim for Service Connection

The issues before the Board include whether the Veteran is 
entitled to service connection for obesity.  The Veteran 
alleges that his inability to control his weight developed 
secondary to his service during the Gulf War, from August 
1990 to April 1991.  He contends that his service in the 
Persian Gulf made him weak, chemically imbalanced, sick, and 
unable to process food and maintain his weight and body fat 
percentage.  Allegedly, as a result thereof, he had a heart 
attack and developed diabetes and hypertension.  Based on 
this fact, he asserts that he should be awarded service 
connection for obesity.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain 
conditions under 38 U.S.C.A. § 1117, based on service in the 
Persian Gulf.  More specifically:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.
38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2011, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2009).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2009).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2009).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); of in-service incurrence or aggravation of a disease 
or injury; and of a nexus between the claimed in- service 
disease or injury and the present disease or injury. See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996).

In the case of claims under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.117, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Contrary to the Veteran's assertions, the record shows that 
he began having difficulty controlling his weight prior to 
his deployment to the Persian Gulf.  According to his service 
treatment records, during service, beginning in February 
1988, he received treatment for being overweight (204, 
approximately 30 pounds over the maximum allowable weight).  
In 1992, while still in service, but after determining that 
the Veteran's weight issues were not due to a medical 
condition and that his participation in another company 
weight control program had resulted in no improvement, the 
service department initiated separation action.  In February 
of that year, the Veteran was separated from service based on 
a failure to meet Army weight control standards.

Since discharge, multiple medical professionals have 
discussed the Veteran's overweight status and inability to 
maintain a healthy weight, primarily in the context of his 
treatment for hypertension, sleep apnea and diabetes 
mellitus, and their discussion in this regard supports the 
Veteran's assertion of a relationship between his weight and 
these disabilities.  However, the Veteran is already service 
connected for hypertension and an associated inferior 
myocardial infarction and, given the REMAND instructions 
outlined below, VA will further consider his entitlement to 
service connection for sleep apnea and diabetes, including as 
due to obesity.  

Obesity or being overweight, a particularity of body type, 
alone, is not considered a disability for which service 
connection may be granted.  See generally 38 C.F.R. Part 4 
(VA Schedule for Rating Disabilities) (2009) (does not 
contemplate a separate disability rating for obesity).  
Rather, applicable VA regulations use the term "disability" 
to refer to the average impairment in earning capacity 
resulting from diseases or injuries encountered as a result 
of or incident to military service.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); 38 C.F.R. § 4.1 (2009).  The question is thus whether 
the current obesity is a disability-i.e. a condition causing 
impairment in earning capacity.  In this case, there is no 
such evidence.

The veteran has not asserted that obesity causes impairment 
of earning capacity; instead he asserts that his obesity has 
caused other disabilities to manifest.  There is also no 
other evidence that the claimed obesity is a disability.  
Inasmuch as the Veteran does not have a disability manifested 
by obesity and obesity is not a disease or disability for 
which service connection may be granted, the Board concludes 
that obesity was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  This claim is 
not in relative equipoise; therefore, the Veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

B.  Claim to Reopen 

The RO previously denied the Veteran's claim of entitlement 
to service connection for headaches in rating decisions dated 
in December 1992, May 1996 and June 1997.  The RO last denied 
the claim on the basis that the Veteran's headaches were 
attributable to a known clinical diagnosis, vascular/migraine 
headaches, and were not shown to be chronic and did not occur 
in service.  The RO based its decision on the Veteran's 
service treatment records, post-service private treatment 
records, reports of VA examinations and written statements of 
the Veteran and his spouse.

The same month, the RO notified the Veteran of the June 1997 
rating decision and of his appellate rights with regard to 
the decision.  Thereafter, however, the Veteran did not 
appeal the decision to the Board.  The June 1997 rating 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

The Veteran filed a claim to reopen the previously denied 
claim in May 2004.  A claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2009)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's June 1997 rating decision includes post-
service VA treatment records, reports of VA examinations, 
written statements of the Veteran, his spouse, his manager 
and a friend and articles on Gulf War Illness.  With the 
exception of some of the Veteran's and his spouse's lay 
statements, which essentially restate assertions that were of 
record in June 1997, this evidence is new.  It was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  This evidence is also 
material because, by itself or when considered with the 
evidence previously of record, it relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for headaches, including as secondary to an 
undiagnosed illness or service-connected hypertension, and 
raises a reasonable possibility of substantiating that claim.  

Specifically, the lay statements, post-service treatment 
records and VA examination reports, considered collectively, 
establish continuity of headache symptomatology, which 
suggests that the headaches of which the Veteran first 
complained in service are chronic, contrary to the RO's 
finding in June 1997.  The absence of this type of evidence 
formed one basis of the RO's previous denial of the Veteran's 
claim.  In addition, a report of VA examination conducted in 
February 2004 includes an examiner's opinion that the 
Veteran's hypertension may be associated with his headaches.  

Having determined that new and material evidence has been 
received, the Board may reopen this claim.  The Board may 
not, however, decide it on its merits because, as explained 
below, VA has not yet satisfied its duty to assist the 
Veteran in the development of the claim under the VCAA.


ORDER

Service connection for obesity is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for headaches, including as 
secondary to an undiagnosed illness or service-connected 
hypertension, is reopened and, to this extent only, granted.  


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim and the claims file contains 
competent evidence that the claimant has a current disability 
and indicates that the disability may be associated with the 
claimant's service.  In this case, during the course of the 
appeal, the RO afforded the Veteran VA examinations in 
support of the remanded claims, but the reports of these 
examinations are inadequate to decide these claims.  

The Veteran's service treatment and personnel records 
establish that, during service, he received treatment for 
headaches and weight issues, served in the Persian Gulf and 
was separated from service based on a failure to meet Army 
weight control standards.  These records do not show whether, 
prior to his deployment to the Persian Gulf, the Veteran took 
pills to protect himself from anthrax poisoning, as alleged.  

His post-service treatment records include notations of 
obesity and diagnoses of headaches, hiccups of unknown 
etiology, twitching eyes, pain affecting multiple joints and 
diabetes mellitus.  As well they include opinions indicating 
that the headaches may be due to hypertension and relating 
the eye twitching to the ingestion of anthrax pills.  They 
also include conflicting opinions regarding the etiology of 
the joint pain.  They attribute the Veteran's fatigue to 
sleep apnea, a known diagnosed illness, but do not include an 
opinion discussing whether the sleep apnea is due to the 
Veteran's active service, or more specifically, to obesity he 
asserts initially manifested in service.  

These post-service treatment records do not include an 
opinion addressing whether the diabetes mellitus is related 
to the obesity or service-connected hypertension, as alleged, 
or sufficient findings to determine whether the hiccups or 
pain affecting some of the joints are due to Gulf War 
Illness.  While the Veteran is not entitled to an examination 
prior to reopening of his diabetes claim, VA may undertake to 
provide any assistance it deems warranted.  38 U.S.C.A. 
§ 5103A(g) (West 2002); 38 C.F.R. § 3.159(c)(4)(iii) (2009).  
The current evidence indicates that diabetes may be related 
to obesity that initially manifested in service.

Moreover, reports of VA examinations indicate that further 
testing and/or medical information is needed to offer a 
definitive opinion on the etiology of the hiccups and eye 
twitching.  

Copies of articles pertaining to Gulf War Illness, which the 
Veteran submitted after his discharge from service, discuss 
many disabilities, including headaches and joint pain, and 
discuss how these disabilities are, in some cases, related to 
service in the Persian Gulf during the Gulf War.  

In addition, as previously indicated, one medical 
professional has related the Veteran's eye twitching to the 
ingestion of anthrax tablets.  However, the Veteran's service 
treatment and personnel records do not substantiate that the 
Veteran took these tablets.  Because these claims are being 
remanded for other purposes, on remand, an effort should be 
made to determine whether, prior to being deployed to the 
Persian Gulf, the Veteran's service department routinely 
required soldiers to take the white tablets the Veteran 
described in an effort to protect them from the effects of 
anthrax exposure.   

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Contact the Veteran's service 
department, or any other appropriate 
authority, in an effort to determine 
whether, prior to deployment to the 
Southwest Asia theater of operations in 
support of the Gulf War, soldiers were 
routinely required to take pills to 
protect themselves from the effects of 
anthrax exposure.    

2.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for headaches.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the Veteran's 
headaches are due to a specific 
disease entity, including 
hypertension;  

b) if the headaches are due to a 
specific disease entity other than 
hypertension, opine whether that 
entity is at least as likely as not 
etiologically related to the 
Veteran's period of active service, 
including documented in-service 
headaches;  

c) if the headaches are not due to a 
specific disease entity, indicate 
whether they represent an objective 
indication of chronic disability 
resulting from an undiagnosed 
illness related to the veteran's 
Persian Gulf War service, or a 
medically unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs or 
symptoms; 

d) if the headaches represent 
an objective indication of 
chronic disability resulting 
from an undiagnosed illness or 
a chronic multisymptom illness, 
also describe the extent to 
which the illness has 
manifested; 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

3.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for hiccups and 
muscular twitching of the eyes.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) record in detail the Veteran's 
reported history of chemical 
exposure (the nature and frequency 
thereof) and the ingestion of pills 
to protect him from the effects of 
anthrax exposure (the number taken); 

b) indicate whether the Veteran's 
hiccups and muscular twitching of 
the eyes are due to a specific 
disease entity;  

b) if they are due to a specific 
disease entity, opine whether that 
entity is at least as likely as not 
etiologically related to the 
Veteran's period of active service, 
including the alleged chemical 
exposure and/or ingestion of pills, 
as described;  

c) if they are not due to a specific 
disease entity, indicate whether 
they represent an objective 
indication of chronic disability 
resulting from an undiagnosed 
illness related to the Veteran's 
Persian Gulf War service, or a 
medically unexplained chronic 
multisymptom illness; 

d) if they represent an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a 
chronic multisymptom illness, 
also describe the extent to 
which the illness has 
manifested; 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

4.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for joint pain of 
the hands, fingers, wrists, knees and 
ankles.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note all joints affected by pain;

b) with regard to each affected 
joint, indicate whether the pain is 
due to a specific disease entity;  

c) if it is due to a specific 
disease entity, opine whether it is 
at least as likely as not 
etiologically related to the 
Veteran's period of active service;  

d) if it is not due to a specific 
disease entity, indicate whether it 
represents an objective indication 
of chronic disability resulting from 
an undiagnosed illness related to 
the Veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness; 

e) if the pain represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a 
chronic multisymptom illness, 
also describe the extent to 
which the illness has 
manifested; 

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

g) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

5.  Arrange for the Veteran to undergo a 
VA examination in support of his claim to 
reopen a previously denied claim for 
service connection for diabetes mellitus.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate when the Veteran's 
diabetes initially manifested;

b) opine whether the diabetes is at 
least as likely as not etiologically 
related to the Veteran's period of 
active service; 

c) if not, opine whether it is 
proximately due to or the result of 
the Veteran's service-connected 
hypertension; 

d) if not, opine whether it is 
aggravated by the service-connected 
hypertension; 

e) if the diabetes mellitus is due 
to obesity, opine whether the 
obesity initially manifested in 
service, including as an inability 
to control weight;   

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

g) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

6.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for fatigue.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a)  opine whether the Veteran's 
sleep apnea, to which his fatigue 
has been attributed, is at least as 
likely as not etiologically related 
to the Veteran's period of active 
service; 

b)  if the sleep apnea is due to 
obesity, opine whether the obesity 
initially manifested during service, 
including as an inability to control 
weight;   

c)  provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

d)  if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

7.  Thereafter, readjudicate the 
Veteran's claims based on all of the 
evidence of record.  In so doing, 
consider all claims on a secondary basis, 
including as due to an undiagnosed 
illness and, if applicable, to service-
connected hypertension.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


